USCA4 Appeal: 21-1958      Doc: 11         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1958


        TRACY MCNAIR,

                            Plaintiff - Appellant,

                     v.

        UNITED STATES OF AMERICA,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:21-cv-00051-AWA-DEM)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam.


        Tracy McNair, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1958      Doc: 11         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Tracy McNair appeals the district court’s order dismissing without prejudice

        McNair’s complaint for lack of subject matter jurisdiction, for failure to exhaust her

        administrative remedies under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-

        2680. On appeal, we confine our review to the issues raised in the informal brief. See 4th

        Cir. R. 34(b). In her informal brief, McNair raises several issues that are unrelated to the

        reasoning underlying the district court’s order. We do not address any issue that is not

        raised in the informal brief. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

        (“The informal brief is an important document; under Fourth Circuit rules, our review is

        limited to issues preserved in that brief.”). In any event, the district court did not err in

        determining that it lacked jurisdiction because McNair failed to demonstrate that she

        exhausted her administrative remedies before filing her suit. See 42 U.S.C. § 233(a), (g).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2